Citation Nr: 1742041	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative changes of right shoulder (dominant) AC joint with impingement syndrome and right shoulder strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right foot pes cavus with metatarsalgia.

4.  Entitlement to service connection for left foot disability, to include pes cavus.

5.  Entitlement to service connection for bilateral wrist carpal tunnel syndrome.

6.  Entitlement to service connection for a right hip disability, to include right hip strain, and to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1992 to May 1997, and in the Army from August 2009 to September 2013.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2014, September 2014, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for service-connected right foot pes cavus with metatarsalgia; and (2) entitlement to service connection for a right hip disability, to include right hip strain, and to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's service-connected migraine headaches were, at their worst, manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
2.  Resolving reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's degenerative changes of right shoulder (dominant) AC joint with impingement syndrome and right shoulder strain have been manifested by limitation of motion and pain, but with motion to at least above the shoulder level.

3.  Left foot asymptomatic pes cavus was noted on both of the Veteran's Army and Navy entrance examinations.

4.  The weight of evidence is against a finding that the preexisting left foot pes cavus underwent an increase in severity during active service.

5.  The Veteran does not have bilateral wrist carpal tunnel syndrome related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for degenerative changes of right shoulder (dominant) AC joint with impingement syndrome and right shoulder strain, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5201-5019 (2016).

3.  The criteria for service connection for a left foot disability, to include pes cavus, have not been met.  38 U.S.C.A. §§ 1111, 1110, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).

4.  The criteria for service connection for bilateral wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service and post-service treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the appeal period, the Veteran was afforded adequate VA examinations of his migraine headaches, right shoulder disability, and left foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not claimed that any of these examinations were inadequate.  Id.  The Veteran was not afforded a VA examination of his claimed bilateral carpal tunnel syndrome.  However, as described below, an actual diagnosis of bilateral carpal tunnel syndrome was not made at any time during the appeal period.  Therefore, further examination of this claimed disability is not necessary.

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Migraine Headaches

The Veteran is seeking entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.

Migraine headaches are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria are as follows, in relevant part:  A rating of 30 percent is assigned for characteristic prostrating attacks occurring on an average of once per month over the last several months.  A rating of 50 percent is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.     

The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration"" is defined as "extreme exhaustion or powerlessness."

In September 2014, the Veteran was afforded a VA examination.  During the evaluation, the Veteran was diagnosed as having migraine headaches including migraine variants.  The Veteran reported that his condition began in 2012 after he was prescribed medication.  The Veteran described his symptoms as pulsating or throbbing head pain, pain on both sides of his head, and pain that worsens with physical activity.  The Veteran also described that his headaches resulted in nausea, sensitivity to light, and sensitivity to sound.  He stated that his headache pain would generally last less than one day on both sides of his head.  The VA examiner described the Veteran's headache pain as characteristic of prostrating attacks "more frequently than once per month."  The examiner also reported that the Veteran's headaches were "very frequent prostrating and prolonged attacks of headache pain."  Based on the evaluation, the examiner opined that the Veteran's headache disability impacted his ability to work because the prostrating headaches affected his ability to conduct both sedentary and physical employment.

In December 2016, the Veteran was evaluated by his private physician, M.K.B, M.D.  In the treatment report, Dr. B. noted that the Veteran originally presented with complaints of debilitating migraine headaches in May 2016.  During that visit, he indicated that he was unable to function during a headache and that the headaches resulted in complete immobilization.  The Veteran reported that his headaches were extremely severe and that they caused him to become physically ill.  He asserted that his headaches occurred several times a week.  Dr. B. Prescribed Topamax to be taken daily for treatment of the migraine headaches.

After reviewing the evidence of record and considering the doctrine of reasonable doubt, the Board finds that a 50 percent disability rating for the Veteran's migraine headaches is warranted.  Throughout the appeal period, the Veteran experienced migraine headaches that were, at their worst, manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  During the September 2014 VA examination, the Veteran reported that his headaches resulted in nausea, sensitivity to light, and sensitivity to sound.  He also described the headaches such that the examiner characterized them as very frequent prostrating and prolonged attacks of headache pain."  It was noted that these attacks occurred more frequently than once per month and generally lasted less than 1 day on both sides of his head.  Likewise, in December 2016, the Veteran's private physician indicated that his headaches were completely debilitating and resulted in complete immobilization.  Dr. B. also indicated that the Veteran's headaches were extremely severe, that they caused him to become physically ill, and that they occurred several times a week.  Based on the forgoing, the Board finds that the Veteran's migraine headache symptomatology, including the frequency and severity of his headaches closely approximates the criteria for a 50 percent disability.

The Board acknowledges that neither the September 2014 VA examiner nor the Veteran's private physician specifically characterized the Veteran's migraine headaches as "productive of severe economic inadaptability."  Nevertheless, the September 2014 VA examiner found that the Veteran's headache disability impacted his ability to work because the prostrating headaches affected his ability to conduct both sedentary and physical employment.  Dr. B. reported that the headaches were extremely severe and occurred several times a week.   

In Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that lay testimony can be competent to identify certain pathology.  In this case, the Veteran is competent to state that he has had frequent headaches.  He is also competent to describe how these headaches resulted in complete immobilization.  Similarly, the Veteran is competent to report that he experiences these headaches several times a week, that they last the duration of less than one day, and that they cause him to become physically ill.  The impact of losing several hours of work time per week is also not insignificant.  Given these factors, as well as the absence of any evidence that would challenge the credibility of the Veteran's statements, the Board will resolve reasonable doubt and grant a 50 percent rating for migraine headaches.  Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) (finding that "By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Finally, the Board notes that a request for a total disability rating based on individual unemployability (TDIU) is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case asserted a claim for TDIU in July 2017.  He specifically attributed his inability to secure and follow substantially gainful employment on his service-connected bipolar disorder and PTSD.  The Veteran does not assert, and the evidence of record does not suggest, that he is rendered unemployable solely due to the disabilities for which increased ratings are sought on appeal.  While the Veteran's headaches are productive of economic inadaptability, they do not render him unemployable.  The Board accordingly finds that a claim for TDIU is not raised by the increased-rating claim for service-connected migraine headaches herein adjudicated.

C.  Right Shoulder AC Joint Disability

The Veteran is seeking entitlement to initial evaluation in excess of 10 percent for service-connected degenerative changes of right shoulder (dominant) AC joint with impingement syndrome and right shoulder strain.  The initial 10 percent disability evaluation was assigned based on painful motion of the shoulder.    

The Veteran's right shoulder disability is currently rated at 10 percent disabling under Diagnostic Codes 5201-5019.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5019 is associated with bursitis, and is to be rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a. 
Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent rating can be assigned under Diagnostic Code 5003 with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  As the shoulder is considered a single minor joint, rating under Diagnostic Code 5003 based on involvement of 2 joints or joint groups is not appropriate.  Id.; see also 38 C.F.R. § 4.45(f).

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion to 45 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating and a 40 percent rating in the major extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran was afforded VA examinations in March 2013 and September 2014.  As an initial matter, the Board observes the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. 
§ 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While the Board acknowledges that the March 2013 and September 2014 VA examinations may not be adequate for rating purposes under Correia, as it is unclear whether the Veteran was tested for pain in weight-bearing and nonweight-bearing, and on the opposite joint, the Board finds that both examination reports contain relevant findings that assist the Board in adjudicating the claim in the Veteran's favor.

When the Veteran was examined in March 2013, he presented with complaints of right shoulder pain.  The examiner noted that the Veteran experienced flare-ups of right shoulder pain precipitated by overuse resulting in the inability to perform his job duties.

During the Veteran's September 2014 VA examination, the VA examiner diagnosed the Veteran as having degenerative changes in the right shoulder AC joint with impingement syndrome and right shoulder strain.  Additional symptoms found on examination included limited motion of the arm above shoulder level, with right shoulder flexion limited to 125 degrees, with objective evidence of painful motion beginning at 125 degrees; right shoulder abduction limited to 125 degrees, with objective evidence of painful motion beginning at 125 degrees; right shoulder post-test range of motion testing with both flexion and abduction limited to 125 degrees.  Examination also revealed functional loss and/or impairment of the right shoulder in the form of less movement than normal; excess fatigability; and pain on movement.  Examination revealed tenderness or pain on palpation but no guarding.  Examination revealed normal muscle strength; no ankylosis; positive Hawkins' Impingement Test; and a history of instability/dislocation.  Evaluation of the Veteran's right shoulder revealed a scar that was not painful, unstable, or a total area greater than 39 square centimeters (6 square inches).  Lastly, the VA examiner indicated that the Veteran's shoulder disability impacted his ability to perform physical employment because he would have difficulty lifting and carrying objects.

After a careful review of the evidence, the Board finds that the criteria for a disability rating of 20 percent, but no higher, is warranted based on painful motion of the shoulder.  As noted above, it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the minimum compensable rating assignable for limitation of motion of the shoulder joint is 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Painful motion was observed on examination and has consistently asserted that he has painful motion of the right shoulder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that painful motion of the right shoulder has been present throughout the course of the appeal and that the minimum compensable rating for the shoulder joint, 20 percent, should be assigned. A rating in excess of 20 percent is not warranted at any time throughout the appeal. 

On September 2014 VA examination, forward flexion and abduction of the right shoulder was exhibited to at least 125 degrees.  The Veteran reported that flare-ups in pain resulted in the additional lack of motion in his right shoulder.  Such a limited description of additional limitation of motion does not more nearly approximate a disability picture where arm motion is limited to midway between the side and shoulder level.  The Veteran was evaluated for pain, flare ups, and functional limitations, and relevant range of motion testing.  The results of this testing and the findings of the September 2014 VA examination do not demonstrate that the Veteran's right shoulder disability warrants a rating in excess of 20 percent at any time during the appeal period.  Additionally, none of the evidence suggests that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements, with the exception of the Veteran's description that flare-ups resulted in lack of motion due to pain.  Thus, a higher evaluation of 20 percent is not warranted for limitation of motion of the Veteran's shoulder. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201-5019.

The Board has considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code for the shoulder.  However, the evidence fails to establish ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2016).  The Board further recognizes that the Veteran is already appropriately compensated for the right shoulder scars found on examination in September 2014 and the evidence of record does not demonstrate that a higher rating is warranted for his service-connected scar associated with his right shoulder disability on appeal. 

Therefore, the Board concludes that the symptoms associated with the Veteran's right shoulder disability do not more nearly approximate the criteria for a rating higher than 20 percent at any point during the appeal.

Finally, the Board notes that a request for a total disability rating based on individual unemployability (TDIU) is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case asserted a claim for TDIU in July 2017.  He specifically attributed his inability to secure and follow substantially gainful employment on his service-connected bipolar disorder and PTSD.  The Veteran does not assert, and the evidence of record does not suggest, that he is rendered unemployable solely due to the disabilities for which increased ratings are sought on appeal.  While the Veteran's right shoulder disability does have a functional impact on his ability to perform physical employment because he has difficulty lifting and carrying objects;  however, this disability does not preclude him from sedentary employment.  As such, the Board finds that a claim for TDIU is not raised by the increased-rating claim for service-connected right shoulder AC joint disability herein adjudicated.

III.  Service Connection Claims

A.  Left Foot Disability

The Veteran is seeking entitlement to service connection for left foot disability, to include pes cavus, which he contends existed prior to his military service and was aggravated beyond its normal progression as a result thereof. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111, 1137.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C.A. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).
A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Veteran's October 1991 and June 2007 enlistment examination reports show mild asymptomatic pes cavus of the bilateral feet.  The examinations for both periods of military service therefore go beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the statutory presumption of soundness is rebutted.  The Board finds that the Veteran's left foot disability, diagnosed as pes cavus, preexisted his period of active service.

Because a left foot pes cavus was noted on service entrance, the presumption of soundness contained in 38 U.S.C.A. § 1111 does not attach.  See Bagby, 1 Vet. App. at 227.  Accordingly, it is not required to be shown by clear and unmistakable evidence that the Veteran's left foot pes cavus pre-existed service and was not aggravated therein.  Id.; see also VAOPGCPREC 3-2003.  Because the Veteran's left foot pes cavus pre-existed service, service connection may only be granted for disorder if the evidence is at least in equipoise that the left foot pes cavus underwent an increase in severity during service, beyond the natural progression of the disease.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

A review of the Veteran's service treatment records reflect that he was not treated for his left foot at any time during his military service.  His post-service VA treatment records show that he does not currently have symptomatic pes cavus of the left foot.  A September 2014 VA examination revealed that the Veteran's acquired pes cavus (claw foot) was formally diagnosed in 2007 and that his metatarsalgia was diagnosed in September 2014.  The VA examiner found that the Veteran's "acquired pes cavus (claw foot)" affected both feet but that only his right foot pes cavus was symptomatic (with signs of metatarsalgia - definite tenderness under the metatarsal heads, pain on weight-bearing, pain on nonweight-bearing, and interference with sitting).  A subsequent September 2014 left foot x-ray showed no acute fracture, degenerative changes in the first metatarsophalangeal joint and interphalangeal joint, and calcaneal spurs.  While the evidence of record clearly demonstrates that the Veteran has a current left foot disability, officially diagnosed as pes cavus with metatarsalgia, it does not reflect that the Veteran's left foot increased in severity during his military service.  The evidence does reflect that the Veteran's preexisting left foot pes cavus remained asymptomatic throughout his military service and did not increase in severity as a result thereof.

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran's pre-existing left foot pes cavus was aggravated beyond its normal progression during active service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

B.  Bilateral Wrist Carpal Tunnel Syndrome

The Veteran seeks entitlement to service connection for bilateral wrist carpal tunnel syndrome which he attributes to his military service.  

Service connection may be granted for a current disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis regarding bilateral carpal tunnel syndrome.  His post-service VA medical records reveal an impression of "probably early bilateral carpal tunnel syndrome" and recommendations to wear a volar wrist splint at night for symtpomatic relief of "possible carpal tunnel syndrome."  However, these records do not show that he had a confirmed diagnosis if bilateral carpal tunnel syndrome during the appeal period.
Based on a longitudinal review of the record, the Board finds that the preponderance of the evidence is against a finding of service connection for bilateral carpal tunnel syndrome.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The evidence of record does not establish that the Veteran has been diagnosed with bilateral carpal tunnel syndrome at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication). 

The Board acknowledges that the Veteran's VA treatment records show an impression of "probable early bilateral carpal tunnel syndrome" and recommend wearing volar wrist splints after he was found to have positive Tinel's and Phalen's signs bilaterally at the wrist.  However, an impression and a recommendation is not the same as a medical diagnosis.  The Veteran has neither submitted nor identified any other medical evidence that establishes a diagnosis of bilateral carpal tunnel syndrome.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

Additionally, as a lay person without the appropriate medical training and expertise, however, the Veteran is simply not competent to provide a probative opinion that he has bilateral carpal tunnel syndrome related to his military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent evidence of bilateral carpal tunnel syndrome during the appeal period, the criteria for establishing service connection for bilateral carpal tunnel syndrome have not been established and the claim must be denied.


ORDER

An initial disability rating of 50 percent is granted for service-connected migraine headaches, subject to the laws and regulations governing the award of monetary benefits.

An initial disability rating of 20 percent, but no higher, is granted for service-connected degenerative changes of right shoulder (dominant) AC joint with impingement syndrome and right shoulder strain, subject to the laws and regulations governing the award of monetary benefits.

Service connection for left foot disability, to include pes cavus, is denied.

Service connection for bilateral wrist carpal tunnel syndrome is denied.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claims.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A.  Right Foot Pes Cavus with Metatarsalgia

The Veteran is seeking entitlement to an initial evaluation in excess of 10 percent for service-connected right foot pes cavus with metatarsalgia, which is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5278.  

In its September 2014 rating decision, the RO assigned the Veteran's service-connected right foot pes cavus (claw foot) with metatarsalgia an initial 10 percent disability rating based on definite tenderness under the metatarsal heads.  The RO assigned an effective date of September 17, 2013, the day after the Veteran was discharged from active duty, because the Veteran's claim was received within one year of his separation from military service.

The Veteran's service-connected right foot pes cavus (claw foot) with metatarsalgia was evaluated in a September 12, 2014, VA examination.  The examiner diagnosed bilateral acquired pes cavus (claw foot) and metatarsalgia of the right foot.  The examiner reported the symptoms of metatarsalgia - definite tenderness under the metatarsal heads, pain on weight-bearing, pain on nonweight-bearing, and interference with sitting.  Imaging studies were not performed.

A September 29, 2014 VA treatment record reflects that the Veteran underwent x-rays of his right foot.  Based on these x-rays, the clinician provided an impression of mild osteoarthritis, heel spurs, possible tiny foreign bodies, and nonspecific minimal soft tissue swelling.

In order to properly evaluate the Veteran's service-connected right foot disability, to include whether that disability has worsened since it was originally rated, the Board finds it necessary to afford the Veteran a new VA foot examination to determine the current severity of his service-connected right foot pes cavus with metatarsalgia.
   
B.  Right Hip Strain

The Veteran is seeking entitlement to service connection for a right hip disability, to include right hip strain.  

The Veteran's service treatment records include a record from December 2012 where the Veteran presented with concerns that his "SSRI and Depakote may be causing him to gain weight."  The treatment provider noted that the Veteran was overweight and was seeking a memorandum for his unit stating that his weight gain over the last two years had been caused by his psychiatric medications.  The Veteran was not given a memorandum regarding his psychiatric medication and its potential impact on his weight gain.  Rather, he was instructed to follow dietary guidelines.

When the Veteran underwent a VA examination in September 2014, he reported that his current right hip strain had its onset in 2009 and had worsened over time.  He also stated that his weight gain during service aggravated his hips.  The September 2014 VA examiner opined that the Veteran's claimed right hip disorder was "less likely than not" incurred in or caused by his military service.  In support, the examiner explained that there was "no pertinent [service treatment record]."  The examiner did not provide an opinion on whether the Veteran's weight gain during service contributed to his current right hip strain.  As such, the Veteran should be afforded a new VA examination.  The VA examiner must render an adequate medical opinion addressing the etiology of the Veteran's current right hip strain, to include whether his weight gain during service caused or contributed to his current right hip disability.

Additionally, the Board observes that the Veteran underwent Physical Evaluation Board proceedings when he separated from military service.  During that evaluation, it was noted that he had an onset of bilateral knee pain soon after rejoining the military and that his knee pain worsened by running and weight bearing.  He was formally diagnosed as having patellofemoral syndrome.  While the Veteran has not specifically attributed his right hip strain to a service-connected disability, the Board would like the examiner to address whether any of his service-connected disabilities, including his service-connected knee disabilities, caused or aggravated any current right hip disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected right foot pes cavus with metatarsalgia.

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's current right hip strain.  All pertinent evidence of record should be made available to and reviewed by the examiner. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must provide a medical opinion addressing the following:

(a)  Whether there is a 50 percent or better probability that the Veteran's right hip strain began during active service or is otherwise etiologically related to any incident of service, to include the medications he took during service which he contends resulted in significant weight gain.

(b)  Whether there is a 50 percent or better probability that the Veteran's right hip strain is proximately caused or aggravated by any of his service-connected disabilities, including his service-connected bilateral knee disabilities.

The supporting rationale for the opinions must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


